department of the treasury washington dc person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-147928-03 date feb internal_revenue_service number release date index number ---------------------- ------------------------------------ ------------------------------------------ -------------------------- legend subsidiary parent -------------------- ----------------------- ------------------------------------------------ --------------------------- --------- --------------------- ---------------------- state d1 d2 dear --------------- related correspondence written on behalf of subsidiary requesting relief under ' b of the internal_revenue_code this letter responds to the letter received by our office on date and facts the information submitted discloses that parent was incorporated under the laws of state and is an s_corporation parent elected to treat subsidiary wholly owned by parent as of d1 as a qualified_subchapter_s_subsidiary qsub effective d1 on d2 parent distributed its stock in subsidiary to parent’s shareholders consequently subsidiary’s qsub election terminated as of d2 subsidiary and its shareholders intended that subsidiary be an s_corporation immediately after the termination of its qsub election however an election to treat subsidiary as an s_corporation effective d2 was not filed law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such termination from the s_corporation in exchange for its stock termination of a qsub election is effective at the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status under sec_1361 except as provided in sec_1 c a corporation whose qsub election has terminated or a successor_corporation may not make an s election or have a qsub election made with respect to it for five taxable years sec_1_1361-5 provides that absent the commissioner's consent and sec_1361 provides that when a qsub election terminates such sec_1_1361-5 of the income_tax regulations provides that the sec_1_1361-5 provides that in the case of s and qsub elections sec_1362 governs the timeliness of an s election as well as its effective sec_1362 generally provides that a small_business_corporation may elect effective after date if a corporation's qsub election terminates the corporation may without requesting the commissioner's consent make an s election or have a qsub election made with respect to it before the expiration of the five-year period provided that i immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election or have a qsub election made for it and ii the relevant election is made effective immediately following the termination of the qsub election to be an s_corporation for federal tax purposes date generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election was made if the election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year sec_1362 provides that if an election to be treated as an s_corporation for federal tax purposes is either made untimely or not made at all and the secretary determines that there was reasonable_cause for the failure to make a timely election then the secretary may treat the corporation as having made a timely election conclusion based solely on the facts submitted and representations made we conclude that subsidiary has established reasonable_cause for failing to make a timely election to be an s_corporation as a result provided that subsidiary otherwise qualifies as an s_corporation subsidiary will be recognized as an s_corporation effective d2 within days from the date of this letter subsidiary should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center a copy of this letter is enclosed for that purpose this ruling is contingent upon subsidiary and all its shareholders treating subsidiary as having been an s_corporation for the period beginning d2 and thereafter except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether subsidiary is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to the taxpayer sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
